




 
STOCK APPRECIATION RIGHTS AWARD
 
Granted by
 
Palomar Medical Technologies, Inc. (the “Company”)
 
Under the 2007 Stock Incentive Plan
 


 
This Stock Appreciation Rights (“SARs”) Award is and shall be subject in every
respect to the provisions of the Company’s 2007 Stock Incentive Plan, as amended
from time to time, which is incorporated herein by reference and made a part
hereof.  The holder of this Award (the “Holder”) hereby accepts this Award (as
evidenced by Holder’s electronic acceptance in Equity Edge) subject to all the
terms and provisions of the Plan and agrees that (a) in the event of any
conflict between the terms hereof and those of the Plan, the latter shall
prevail, and (b) all decisions under and interpretations of the Plan by the
Board or the Committee shall be final, binding and conclusive upon the Holder
and his or her heirs and legal representatives.  Capitalized terms used herein
but not defined shall have the meanings set forth in the Plan, unless otherwise
indicated.
 
This Award shall entitle the Holder to receive from the Company, pursuant to the
vesting schedule below, a number of shares of Stock having an aggregate Fair
Market Value equal to the product of (i) the excess (if any) of Fair Market
Value on the Vesting Date, over the SAR Exercise  Price as set forth below,
multiplied by (ii) the number of SARs which have vested on such Vesting
Date.  The Holder’s right to receive shares pursuant to the formula above shall
occur automatically upon vesting, with no notice of exercise from Holder
required; provided, however, that the Company’s obligation to deliver shares
shall be subject to the Holder’s satisfaction of tax withholding obligations as
set forth below and at Section 12 of the Plan.  The Company shall deliver such
shares no later than 14 days following the Holder’s satisfaction of the tax
withholding obligations.  Note: By agreeing to the terms of this Award, the
Holder is agreeing that he or she shall be entitled to receive shares pursuant
to the formula above on each Vesting Date, and the Holder may have a tax
obligation with regard to the value of such shares even if the shares are not
delivered because of the Holder’s failure to satisfy the tax withholding
obligations.
 



1.
Name of Holder:  Joseph P. Caruso

 



2.
Date of Grant: August 16, 2008

 



3.
Maximum number of SARs for
which this Award is exercisable: 25,000

 



4.
SAR Exercise Price:  $7.97


5.
Expiration Date of Award:  In the event that the Holder fails to satisfy the tax
withholding obligations within 14 days of a Vesting Date, the SARs which have
vested on such date shall expire without any payment or benefit delivered by the
Company, and shall thereafter be of no further force or effect.

 
 
 

--------------------------------------------------------------------------------

 
6.
Vesting Schedule: This Award shall become exercisable for 33 1/3% of the maximum
number of SARs granted on the second one year anniversary of the Date of Grant,
and shall become exercisable for an additional 33 1/3% on each one year
anniversary thereafter (each, a “Vesting Date”).  All vesting shall cease upon
the date of termination of employment or provision of services, except as
provided in Section 8 below.

 
7.
Termination of Employment or Services.  This Award shall terminate immediately
upon the termination of the Holder’s employment with, or provision of services
to, the Company, for any reason, except as provided in Section 8 below, and no
payment or other benefit shall be provided by the Company with regard to any
SARs that have not vested as of such date.

 
8.
Acceleration of Vesting:  Any SARs granted under this Award that have not yet
vested shall vest fully upon the earliest to occur of:  (a) termination of the
Holder’s employment as a result of death or “Disability”; (b) termination of the
Holder’s employment by the Holder with “Good Reason”; (c) termination of the
Holder’s employment by the Company without “Cause”; or (d) a “Change in Control”
of the Company.  For purposes of this Award, the terms “Disability,” “Good
Reason,” “Cause,” and “Change in Control” shall have the meanings set forth in
the current Employment Agreement between the Holder and the Company.

 
9.
Tax Withholding.  The Company’s obligation to deliver shares upon a Vesting Date
under this Award shall be subject to the Holder’s satisfaction of any federal,
state and local income and employment tax withholding requirements, as set forth
at Section 12 of the Plan.

 
10.
Notice. Any notice to be given to the Company hereunder shall be deemed
sufficient if addressed to the Company and delivered to the office of the
Company, 82 Cambridge Street, Burlington, MA 01803, attention of Chief Financial
Officer, or such other address as the Company may hereafter designate.

 

 
Any notice to be given to the Holder hereunder shall be deemed sufficient if
addressed to and delivered in person to the Holder at his or her address
furnished to the Company or when deposited in the mail, postage prepaid,
addressed to the Holder at such address or when sent to the Holder via e-mail at
the Holder’s Company e-mail address.

 
 
 
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Award, or caused this Award
to be executed, effective as of the Date of Grant.
 

 
Palomar Medical Technologies, Inc.
 
By: /s/ Paul S. Weiner                          
 
       Chief Financial Officer
     
Electronically Accepted and Agreed to:
     
By: /s/ Joseph P. Caruso   





 

 
 

--------------------------------------------------------------------------------

 
